363 P.2d 791 (1961)
STATE of Wyoming ex rel. the STATE BOARD OF CHARITIES & REFORM, Appellant, (Plaintiff below),
v.
Vernon E. BOWER, Administrator of the Estate of Daisy Wilkinson, Deceased, Appellee, (Defendant below).
No. 2984
Supreme Court of Wyoming.
July 18, 1961.
Norman B. Gray, Atty. Gen., for appellant.
No brief filed for appellee.
Before BLUME, C.J., and PARKER, HARNSBERGER, and McINTYRE, JJ.
Mr. Justice HARNSBERGER delivered the opinion of the court.
By its petition for rehearing and the brief in support, the State attempts to reargue matters already considered on the appeal by continuing to insist upon the legitimacy of the State's claim for payment of services rendered the deceased. This does not meet the real issue which was merely whether the State was to be excused from following the procedures required for the assertion and allowance of its claim. This was sufficiently discussed in the original opinion and will not be reconsidered.
The further complaint that the State will suffer loss through the negligence and carelessness of its employees affords no lawful nor even logical reason for giving the State exemption from necessary procedural requirements in order to secure payment of its claim. The State always suffers loss from the malfeasance or nonfeasance of its officers and employees. The remedy is not to hamper the administration of justice and the probate proceedings of estates of deceased persons by absolving the State from observance of the State's procedural laws, but lies in seeking redress from those responsible for their carelessness and neglect.
The petition for rehearing is denied.
Denied.